Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 objected to because of the following informalities:  
Re Claim 22, line 4 recites “starting (S164)”, “(S164)” should be removed
Re Claim 22, line 12 recites “the threshold (S176), setting (S178)”, “(S176)” and “(S178)” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer storage device and given the broadest reasonable interpretation, the claimed computer storage device includes transitory medium that do not fall within at least one of the four categories of patent eligible subject matter.  The specification fails to define the computer storage device to exclude transitory medium.

Allowable Subject Matter
Claims 1-20, 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 which recites the method and network node for setting an electrical tilt of an antenna array toward a distribution of wireless devices, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: for each of at least one sector of an area covered by the antenna array: determining a function of precoding matrix indicators, PMIs, received from a plurality of WDs in the sector; determining a current electrical tilt angle of the sector based on the function of PMIs; comparing a difference between the current electrical tilt angle of the sector and a previously determined electrical tilt angle of the antenna array to a first threshold; and setting the electrical tilt angle of the antenna array based on the comparison.
The prior art of record, also does not teach or suggest the method and network node as recited in claim 22 and claim 23 wherein the method comprising: for each of M sectors, S.sub.1 to S.sub.m of an area covered by the antenna array: starting a timer; collecting precoding matrix indicators, PMIs, X.sub.m, from a plurality of WDs served by the sector; when the timer expires, calculating a function, f(X.sub.m) of the PMIs; determining a current electrical tilt angle of the sector based on the function f(X.sub.m); comparing a difference between the current electrical tilt angle and a previously determined electrical tilt angle of the antenna array to a threshold; and when the difference exceeds the threshold, setting the electrical tilt angle of the antenna array to: max(min (-.DELTA..theta..sub.min), +.DELTA..theta..sub.min); where is the current electrical tilt angle of the sector, is a current electrical tilt angle of an immediately precedent sector, is a current electrical tilt angle of a next-subsequent sector and .DELTA..theta..sub.min is a minimum angular spread between adjacent sectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631